UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- BNY Mellon Absolute Insight Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 01/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS BNY Mellon Absolute Insight Multi-Strategy Fund January 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 29.6% Rate (%) Date Amount ($) a Value ($) Angola - .4% Angolan Government, Sr. Unscd. Bonds 9.50 11/12/25 1,100,000 Argentina - .4% Argentine Government, Sr. Unscd. Notes 7.63 4/22/46 300,000 298,800 Argentine Government, Unscd. Bonds ARS 21.20 9/19/18 3,900,000 275,662 Argentine Government, Unscd. Bonds ARS 18.20 10/3/21 9,626,000 681,905 Australia - .5% Australia & New Zealand Banking Group, Sr. Unscd. Notes 1.66 9/23/19 600,000 b 601,463 Commonwealth Bank of Australia, Sr. Unscd. Bonds 1.40 9/8/17 500,000 500,372 FMG Resources August 2006, Sr. Scd. Notes 9.75 3/1/22 375,000 c 436,875 Austria - .4% Raiffeisen Bank International, Sub. Notes EUR 4.50 2/21/25 600,000 b 660,698 RZB Finance Jersey IV, Jr. Sub. Notes EUR 1.64 5/29/49 350,000 b 353,457 Sappi Papier Holding, Sr. Scd. Notes EUR 4.00 4/1/23 200,000 228,720 Bahrain - .2% Bahraini Government, Sr. Unscd. Bonds 7.00 10/12/28 600,000 Bermuda - .3% Digicel, Gtd. Notes 6.75 3/1/23 400,000 c 375,500 Digicel Group, Gtd. Notes 8.25 9/30/20 500,000 446,250 Brazil - .8% Brazilian Government, Notes, Ser. F BRL 10.00 1/1/18 1,000,000 318,841 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/19 2,000,000 637,542 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/21 2,000,000 630,732 GTL Trade Finance, Gtd. Bonds 5.89 4/29/24 300,000 305,550 Petrobras Global Finance, Gtd. Notes 6.75 1/27/41 100,000 89,530 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 29.6% (continued) Rate (%) Date Amount ($) a Value ($) Brazil - .8% (continued) Vale, Sr. Unscd. Notes EUR 4.38 3/24/18 500,000 564,441 Canada - .0% Viterra, Gtd. Notes 5.95 8/1/20 39,000 Chile - .5% Chilean Government, Unscd. Bonds CLP 4.50 2/28/21 930,000,000 Colombia - .4% Colombian Government, Bonds, Ser. B COP 11.00 7/24/20 1,500,000,000 586,165 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 300,000,000 122,489 Colombian Government, Sr. Unscd. Bonds 5.00 6/15/45 600,000 589,500 Denmark - .2% Nykredit Realkredit, Sub. Notes EUR 4.00 6/3/36 240,000 b 269,766 TDC, Sr. Unscd. Notes EUR 1.75 2/27/27 430,000 449,273 Ecuador - .4% Ecuadorian Government, Sr. Unscd. Bonds 9.65 12/13/26 1,200,000 Egypt - .5% Arab Republic of Egypt, Sr. Unscd. Notes 7.50 1/31/27 1,023,000 1,025,557 Egyptian Government, Sr. Unscd. Notes 6.88 4/30/40 700,000 623,332 France - .5% Credit Agricole, Jr. Sub. Bonds 6.64 5/29/49 178,000 b 172,427 Electricite De France, Jr. Sub. Notes EUR 4.13 1/29/49 800,000 b 852,809 PSA Banque France, Sr. Unscd. Notes EUR 0.50 1/17/20 100,000 108,284 SapphireOne Mortgages, Ser. 2016-2, Cl. D EUR 1.98 6/25/61 100,000 b 107,421 Societe Generale, Sub. Notes 1.38 12/29/49 410,000 b 274,700 Honduras - .2% Honduran Government, Sr. Unscd. Notes 6.25 1/19/27 550,000 Hungary - .2% Hungarian Government, Bonds HUF 3.00 10/27/27 168,040,000 Indonesia - .6% Indonesian Government, Sr. Unscd. Bonds IDR 7.00 5/15/27 7,400,000,000 531,365 Coupon Maturity Principal Bonds and Notes - 29.6% (continued) Rate (%) Date Amount ($) a Value ($) Indonesia - .6% (continued) Indonesian Government, Sr. Unscd. Bonds, Ser. FR56 IDR 8.38 9/15/26 3,200,000,000 252,171 Indonesian Government, Sr. Unscd. Bonds, Ser. FR73 IDR 8.75 5/15/31 5,224,000,000 411,875 Indonesian Government, Sr. Unscd. Notes 5.95 1/8/46 200,000 225,835 Indonesian Government, Sr. Unscd. Notes 5.25 1/8/47 350,000 359,276 Iraq - .2% Iraqi Government, Unscd. Bonds 5.80 1/15/28 700,000 Ireland - .9% Avoca, Ser. 16X, Cl. D EUR 4.30 7/15/29 400,000 b 437,718 European Residential Loan Securities, Ser. 2016-1, Cl. C EUR 3.63 1/24/59 500,000 b 509,743 Glencore Finance Europe, Gtd. Notes 2.08 5/6/18 200,000 b 201,472 Lansdowne Mortgage Securities No 1, Ser. 1, Cl. A2 EUR 0.00 6/15/45 369,215 b 326,024 Oilflow SPV 1 DAC, Bonds 12.00 1/13/22 310,000 315,231 PGH Capital, Gtd. Notes GBP 4.13 7/20/22 269,000 339,384 Taurus, Ser. 2016, Cl. DE1 EUR 4.25 11/17/26 399,000 b 421,932 Italy - .6% DECO, Ser. 2014, Cl. D EUR 2.64 2/22/26 400,000 b 428,620 DECO, Ser. 2014, Cl. D EUR 2.40 4/27/27 244,876 b 263,346 Enel, Jr. Sub. Bonds GBP 6.63 9/15/76 330,000 b 442,407 Leonardo, Sr. Unscd. Notes EUR 4.88 3/24/25 135,000 173,762 REITALY Finance, Ser. 2015-1, Cl. B EUR 3.15 5/22/27 400,000 b 426,870 Japan - .1% Sumitomo Mitsui Banking, Gtd. Bonds 1.95 7/23/18 250,000 Kazakhstan - .1% Kazakhstan Government, Sr. Unscd. Notes 6.50 7/21/45 273,000 Luxembourg - .4% INEOS Group Holdings, Scd. Notes 5.88 2/15/19 419,000 c 425,914 Minerva Luxembourg, Gtd. Notes 6.50 9/20/26 600,000 598,500 Play Topco, Sr. Unscd. Notes EUR 7.75 2/28/20 100,000 109,786 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 29.6% (continued) Rate (%) Date Amount ($) a Value ($) Luxembourg - .4% (continued) Wind Acquisition Finance, Scd. Notes EUR 7.00 4/23/21 150,000 168,921 Malaysia - .1% Malaysian Government, Sr. Unscd. Bonds, Ser. 0316 MYR 4.07 9/30/26 1,679,000 Mexico - .8% Mexican Government, Bonds, Ser. M MXN 8.00 6/11/20 12,000,000 593,342 Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 26,900,000 1,494,223 Petroleos Mexicanos, Gtd. Notes 6.50 3/13/27 250,000 257,650 Netherlands - 2.4% Delta Lloyd, Sub. Notes EUR 9.00 8/29/42 470,000 b 636,804 EDP Finance, Sr. Unscd. Notes EUR 5.75 9/21/17 185,000 207,079 GTH Finance, Gtd. Notes 6.25 4/26/20 200,000 211,781 GTH Finance, Gtd. Notes 7.25 4/26/23 700,000 764,750 Marfrig Holdings Europe, Gtd. Notes 8.00 6/8/23 500,000 528,250 Mylan, Gtd. Bonds EUR 1.25 11/23/20 540,000 592,958 Mylan, Gtd. Notes 3.95 6/15/26 1,000,000 c 948,343 Petrobras Global Finance, Gtd. Notes 6.13 1/17/22 70,000 72,520 Petrobras Global Finance, Gtd. Notes 8.75 5/23/26 500,000 565,000 Petrobras Global Finance, Gtd. Notes 7.38 1/17/27 500,000 521,600 Petrobras Global Finance, Gtd. Notes 6.88 1/20/40 100,000 90,625 Petrobras Global Finance, Gtd. Notes 5.63 5/20/43 340,000 269,552 Teva Pharmaceutical Finance Netherlands II, Gtd. Notes 1.70 7/19/19 500,000 491,085 Teva Pharmaceutical Finance Netherlands II, Gtd. Notes EUR 0.38 7/25/20 1,100,000 1,177,880 New Zealand - .3% ASB Finance, Gtd. Notes GBP 1.00 9/7/20 750,000 Panama - .4% Carnival, Gtd. Bonds EUR 1.13 11/6/19 850,000 942,048 McDermott International, Scd. Notes 8.00 5/1/21 300,000 c 309,000 Coupon Maturity Principal Bonds and Notes - 29.6% (continued) Rate (%) Date Amount ($) a Value ($) Peru - .6% Peruvian Government, Sr. Unscd. Notes PEN 8.20 8/12/26 1,955,000 691,907 Peruvian Government, Sr. Unscd. Notes PEN 6.95 8/12/31 1,550,000 496,247 Peruvian Government, Sr. Unscd. Notes PEN 6.90 8/12/37 2,000,000 628,546 Russia - .7% Russian Government, Bonds, Ser. 6211 RUB 7.00 1/25/23 40,600,000 648,601 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 70,100,000 1,081,128 Sberbank of Russia, Sub. Notes 5.50 2/26/24 250,000 b 255,461 South Africa - .8% South African Government, Bonds ZAR 8.00 1/31/30 22,500,000 1,516,278 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 6,600,000 543,673 South African Government, Sr. Unscd. Bonds, Ser. R209 ZAR 6.25 3/31/36 5,310,000 283,653 Spain - .1% Santander Consumer Finance, Sr. Unscd. Notes EUR 0.75 4/3/19 300,000 Suriname - .1% Surinamese Government, Sr. Unscd. Notes 9.25 10/26/26 300,000 Sweden - .1% Swedbank, Jr. Sub. Bonds 6.00 12/29/49 200,000 b Turkey - .4% Turkish Government, Sr. Unscd. Notes 6.00 3/25/27 400,000 404,102 Turkish Government, Sr. Unscd. Notes 6.88 3/17/36 900,000 933,660 Ukraine - .3% Ukrainian Government, Sr. Unscd. Notes 7.75 9/1/26 250,000 232,120 Ukrainian Government, Sr. Unscd. Notes 7.75 9/1/27 830,000 767,136 United Kingdom - 4.0% Annington Finance No 5, Sr. Scd. Notes GBP 13.00 1/15/23 289,094 423,565 Bracken Midco One, Sr. Unscd. Notes GBP 10.50 11/15/21 200,000 271,211 CPUK Finance, Scd. Notes GBP 7.00 2/28/42 200,000 267,339 Hawksmoor Mortgages, Ser. 2016-1, Cl. D GBP 2.90 5/25/53 100,000 b 124,042 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 29.6% (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom - 4.0% (continued) HSBC Bank, Jr. Sub. Notes, Ser. 1M 1.63 6/29/49 640,000 b 492,184 HSBC Holdings, Sub. Notes GBP 6.38 10/18/22 350,000 b 453,772 Imperial Brands Finance, Gtd. Notes 2.05 2/11/18 450,000 c 450,608 Jaguar Land Rover Automotive, Sr. Unscd. Bonds EUR 2.20 1/15/24 290,000 313,644 Jerrold Finco, Sr. Scd. Notes GBP 6.25 9/15/21 200,000 260,533 Lanark Master Issuer, Ser. 2016-1, Cl. 1A GBP 1.40 12/22/54 188,000 b 238,848 London Wall Mortgage Capital, Ser. 2016-FL1, Cl. C GBP 3.67 8/15/48 100,000 b 128,128 Marble Arch Residential Securitisation No 4, Ser. 4X, Cl. E1C GBP 4.28 3/20/40 500,000 b 577,274 Mitchells & Butlers, Bonds GBP 2.25 9/15/34 100,000 b 98,838 National Grid, Sr. Unscd. Notes EUR 4.38 3/10/20 930,000 1,131,070 Nationwide Building Society, Sr. Unscd. Notes EUR 0.50 10/29/19 325,000 354,119 Natl Westminster Bank, Sr. Unscd. Notes 1.50 8/29/49 230,000 174,455 NewDay Funding, Ser. 2015-1, Cl. D GBP 2.76 7/15/23 350,000 b 433,412 NewDay Funding, Ser. 2015-2, Cl. E GBP 4.56 11/15/24 500,000 b 626,188 Paragon Mortgages, Ser. 13X, Cl. B1B EUR 0.07 1/15/39 370,000 b 341,815 Punch Taverns, Scd. Notes GBP 5.86 10/15/27 375,000 b 465,896 Residential Mortgage Securities 19, Ser. 19X, Cl. A2C EUR 0.08 2/11/38 379,840 b 396,526 RSA Insurance Group, Gtd. Bonds GBP 6.70 5/29/49 820,000 b 1,043,813 Slate No.1, Ser. 1, Cl. D GBP 2.70 1/24/51 350,000 b 420,828 Towd Point Mortgage Funding, Ser. 2016-AU10, Cl. C GBP 1.91 4/20/45 120,000 b 145,528 TPMF, Ser. 2016-V1X, Cl. C GBP 2.34 2/20/54 100,000 122,193 TPMF, Ser. 2016-V1X, Cl. D GBP 2.84 2/20/54 500,000 607,497 Tullow Oil, Gtd. Notes 6.00 11/1/20 300,000 285,750 Vedanta Resources, Sr. Unscd. Bonds 7.13 5/31/23 300,000 c 307,125 Vedanta Resources, Sr. Unscd. Notes 6.38 7/30/22 613,000 615,452 Warwick Finance Residential Mortgages No One, Ser. 1, Cl. C GBP 1.88 9/21/49 350,000 b 426,621 United States - 9.6% AbbVie, Sr. Unscd. Notes 2.00 11/6/18 1,000,000 1,004,216 Coupon Maturity Principal Bonds and Notes - 29.6% (continued) Rate (%) Date Amount ($) a Value ($) United States - 9.6% (continued) Anheuser-Busch InBev Worldwide, Gtd. Notes 2.20 8/1/18 500,000 503,798 Anheuser-Busch InBev Worldwide, Gtd. Notes 6.88 11/15/19 710,000 801,593 Apple, Sr. Unscd. Notes 1.28 5/3/18 1,000,000 b 1,002,956 AT&T, Sr. Unscd. Notes 5.80 2/15/19 395,000 423,457 Babson, Ser. 2016-2A, Cl. D 4.93 7/20/28 250,000 b,c 252,293 Bank of America, Sr. Unscd. Notes 2.22 10/21/22 800,000 b 810,890 Berkshire Hathaway, Sr. Unscd. Bonds EUR 0.25 1/17/21 422,000 455,409 Caterpillar Financial Services, Sr. Unscd. Notes 2.25 12/1/19 430,000 433,551 CCG Receivables Trust, Ser. 2014-1, Cl. A2 1.06 11/15/21 93,094 c 92,979 Celgene, Sr. Unscd. Notes 2.30 8/15/18 530,000 533,787 Cerberus Onshore II, Ser. 2016-2A, Cl. D 6.24 11/15/27 250,000 b,c 245,650 Citgo Holding, Sr. Scd. Notes 10.75 2/15/20 300,000 c 324,000 Citigroup, Sr. Unscd. Notes 2.05 12/7/18 450,000 450,266 Citigroup, Sr. Unscd. Notes 2.36 9/1/23 810,000 b 824,288 Colony Starwood Homes 2016-2 Trust, Ser. 2016-2A, Cl. E 4.12 12/17/18 200,000 b,c 200,852 Concho Resources, Gtd. Notes 5.50 4/1/23 265,000 276,263 Concho Resources, Gtd. Notes 4.38 1/15/25 1,035,000 1,060,875 Drive Auto Receivables Trust, Ser. 15-BA, Cl. B 2.12 6/17/19 85,928 c 85,992 Drive Auto Receivables Trust, Ser. 2016, Cl. C 1.41 1/15/19 1,000,000 c 999,373 Endeavor Energy Resources, Sr. Unscd. Notes 7.00 8/15/21 200,000 c 210,500 EQTY-INNS Mortgage Trust, Ser. 2014, Cl. E 4.22 5/8/31 300,000 b,c 297,290 Flagship Credit Auto Trust, Ser. 2016-1, Cl. C 6.22 6/15/22 500,000 c 536,375 Goldman Sachs Group, Sr. Unscd. Notes 2.24 11/15/21 800,000 b 805,096 Home Partners of America 2016-2 Trust, Ser. 2016-2, Cl. E 4.55 10/17/21 500,000 b,c 502,841 Honeywell International, Sr. Unscd. Bonds EUR 0.65 2/21/20 160,000 175,099 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-CB19, Cl. A4 5.74 4/12/17 238,897 b 239,483 JPMorgan Chase & Co, Sr. Unscd. Notes 2.27 10/24/23 1,100,000 b 1,119,865 JPMorgan Chase Capital XXIII, Gtd. Bonds 1.91 5/15/77 296,000 b 251,319 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 29.6% (continued) Rate (%) Date Amount ($) a Value ($) United States - 9.6% (continued) Koppers, Gtd. Notes 6.00 2/15/25 142,000 c 147,325 Mastercard, Sr. Unscd. Notes 2.00 11/21/21 1,000,000 990,606 ML-CFC Commercial Mortgage Trust, Ser. 2007-8, Cl. AM 5.89 8/12/49 1,000,000 b 1,003,040 Molson Coors Brewing, Gtd. Notes 1.45 7/15/19 582,000 574,421 Morgan Stanley, Sr. Unscd. Notes EUR 0.19 12/3/19 835,000 b 904,357 Morgan Stanley, Sr. Unscd. Notes 2.44 10/24/23 810,000 b 820,713 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2016-C32, Cl. C 4.30 12/15/49 300,000 b 293,135 MVW Owner Trust 2016-1, Ser. 2016-1A, Cl. A 2.25 12/20/33 148,958 c 146,038 Philip Morris International, Sr. Unscd. Notes 1.25 11/9/17 450,000 449,951 Progress Residential Trust, Ser. 2016-SFR1, Cl. C 3.27 9/17/33 100,000 b,c 101,452 Regatta VII Funding, Ser. 2016-1A, Cl. D 4.60 12/20/28 250,000 b,c 249,765 Reynolds Group Issuer, Sr. Scd. Notes 5.13 7/15/23 65,000 66,706 Sabine Pass Liquefaction, Sr. Unscd. Notes 5.00 3/15/27 600,000 c 630,750 Sprint Communications, Sr. Unscd. Debs. 9.25 4/15/22 150,000 179,625 Taco Bell Funding, Ser. 2016-1A, Cl. A2II 4.38 5/25/46 498,750 c 503,260 Tesoro Corp, Gtd. Notes 4.75 12/15/23 550,000 567,188 U.S. Treasury Inflation Protected Securities, Notes 0.13 7/15/26 5,014,561 d 4,908,298 Verizon Communications, Sr. Unscd. Notes 1.35 6/9/17 400,000 b 400,523 Wells Fargo Bank, Sr. Unscd. Notes 1.75 5/24/19 1,000,000 995,047 Zambia - .1% Zambian Government, Sr. Unscd. Notes 8.97 7/30/27 300,000 Total Bonds and Notes (cost $88,631,105) Common Stocks - 1.0% Shares Value ($) Spain - .8% Grifols, ADR 142,390 United Kingdom - .2% Amedeo Air Four Plus 265,032 346,748 Renewables Infrastructure Group 214,053 297,823 Total Common Stocks (cost $2,961,707) Preferred Stocks - .2% United Kingdom - .2% Doric Nimrod Air Two (cost $536,270) 187,658 Face Amount Covered by Contracts/ Number of Options Purchased - .3% Contracts Value ($) Call Options - .1% British Pound, February 2017 @ GBP 12.33 5,600,000 7,223 EURO STOXX 50 Price EUR, December 2017 @ 3,100 46 121,760 EURO STOXX 50 Price EUR, June 2017 @ 3,335 73 43,185 iShares MSCI Emerging Markets ETF, March 2017 @ 39 435 11,745 Japanese Yen, February 2017 @ JPY 112.50 5,400,000 75,890 Japanese Yen Cross Currency, March 2017 @ JPY 124 EUR 3,100,000 137 Markit iTraxx Europe Crossover Index Series 26, March 2017 @ 312.5 400,000 3,503 Markit iTraxx Europe Crossover Index Series 26, March 2017 @ 312.5 2,400,000 21,015 Mexican Peso, February 2017 @ MXN 21.80 1,700,000 6,112 South Korean Won, February 2017 @ KRW 1,170 1,700,000 7,922 South Korean Won, January 2017 @ KRW 1,180 1,600,000 0 South Korean Won, January 2017 @ KRW 1,185 1,700,000 0 South Korean Won, March 2017 @ KRW 1,200 4,000,000 17,503 Swiss Market Index, March 2017 @ 8,000 42 122,896 Put Options - .2% Deutsche Boerse AG German Stock Index, June 2017 @ 1,100 28 88,835 Euro, March 2017 @ EUR 1.05 3,971,000 13,955 EURO STOXX 50 Volatility Index, April 2017 @ 190 18 10,687 FTSE 100 Index, June 2017 @ 7,000 38 117,359 FTSE 100 Index, March 2017 @ 6,500 29 6,749 iShares MSCI Emerging Markets ETF, March 2017 @ 35 143 3,861 Markit CDX North American Investment Grade Index Series 27, June 2017 @ 70 5,700,000 21,875 STATEMENT OF INVESTMENTS (Unaudited) (continued) Face Amount Covered by Contracts/ Number of Options Purchased - .3% (continued) Contracts Value ($) Put Options - .2% (continued) Markit iTraxx Europe Crossover Index Series 26, March 2017 @ 300 4,030,000 42,386 Markit iTraxx Europe Crossover Index Series 26, March 2017 @ 312.5 5,400,000 41,667 Mexican Peso, May 2017 @ MXN 20 2,100,000 27,266 Russell 2000 Index/Old, March 2017 @ 1,250 19 14,801 S&P 500 Index, April 2017 @ 2,250 7 31,360 S&P 500 Index, March 2017 @ 2,125 12 8,532 S&P 500 Index, May 2017 @ 2,225 7 34,230 S&P 500 Weeklys Index, February 2017 @ 2,100 6 1,680 Total Options Purchased (cost $1,507,462) Other Investments - 63.0% Shares Value ($) Investment Companies: 3i Infrastructure 404,070 969,878 BBGI SICAV Fund 204,700 365,025 Dreyfus Institutional Preferred Government Plus Money Market Fund 185,013,911 e 185,013,911 GCP Infrastructure Investments 377,480 587,891 Greencoat U.K. Wind 181,939 278,089 HICL Infrastructure Company 632,306 1,280,664 International Public Partnerships 142,125 274,806 John Laing Infrastructure Fund 475,403 786,447 Total Other Investments (cost $189,717,143) Total Investments (cost $283,353,687) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund EUR—Euro a Principal amount stated in U.S. Dollars unless otherwise noted. ARS—Argentine Peso BRL—Brazilian Real CLP—Chilean Peso COP—Colombian Peso EUR—Euro GBP—British Pound HUF—Hungarian Forint IDR—Indonesian Rupiah MXN—Mexican Peso MYR—Malaysian Ringgit PEN—Peruvian Nuevo Sol RUB—Russian Ruble ZAR—South African Rand b Variable rate security—rate shown is the interest rate in effect at period end. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2017, these securities were valued at $8,780,100 or 2.92% of net assets. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Money Market Investment 61.5 Corporate Bonds 15.1 Foreign/Governmental 8.5 Asset-Backed 2.0 U.S. Treasury Notes 1.6 Mutual Funds: Foreign 1.5 Residential Mortgage-Backed 1.3 Commercial Mortgage-Backed 1.1 Common Stocks 1.0 Options Purchased .3 Preferred Stocks .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Absolute Insight Multi-Strategy Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed 6,143,878 Commercial Mortgage-Backed 3,373,716 Corporate Bonds † 45,410,060 Equity Securities-Domestic Preferred Stocks † 499,298 Equity Securities-Foreign Common Stocks † 3,065,201 Foreign Government 25,580,810 Investment Companies 189,556,711 Residential Mortgage-Backed 3,742,798 U.S. Treasury 4,908,298 Other Financial Instruments: Futures †† 213,713 Forward Foreign Currency Exchange Contracts †† 849,776 Options Purchased 748,126 156,008 Swaps †† 2,380,731 Liabilities ($) Other Financial Instruments: Futures †† (376,474 ) ) Forward Foreign Currency Exchange Contracts †† (2,170,606 ) ) Options Written (598,311 ) (101,843 ) ) Swaps †† (1,723,045 ) ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF OPTIONS WRITTEN BNY Mellon Absolute Insight Multi-Strategy Fund January 31, 2017 (Unaudited) Face Amount Covered by Contracts/ Number of Contracts a Value ($) Call Options: EURO STOXX 50 Price EUR, June 2017 @ 3,500 73 (16,155 ) EURO STOXX 50 Price EUR, December 2017 @ 3,400 46 (52,438 ) iShares MSCI Emerging Markets ETF, March 2017 @ 41 435 (2,175 ) Swiss Market Index, March 2017 @ 8,200 42 (66,456 ) British Pound, February 2017 @ GBP 1.205 5,600,000 (584 ) Euro, March 2017 @ EUR 1.12 4,256,000 (10,256 ) Japanese Yen Cross Currency, March 2017 @ JPY 127 EUR 3,100,000 (28 ) Japanese Yen, February 2017 @ JPY 115.5 5,400,000 (21,634 ) Mexican Peso, February 2017 @ MXN 22.6 1,700,000 (1,172 ) South Korean Won, January 2017 @ KRW 1,225 1,600,000 - South Korean Won, March 2017 @ KRW 1,230 4,000,000 (7,109 ) Put Options: Markit CDX North American Investment Grade Index Series 27, June 2017 @ 85 11,400,000 (22,508 ) Markit iTraxx Europe Crossover Index Series 26, March 2017 @ 325 8,060,000 (45,753 ) Markit iTraxx Europe Crossover Index Series 26, March 2017 @ 400 2,400,000 (2,588 ) Markit iTraxx Europe Crossover Index Series 26, March 2017 @ 400 400,000 (431 ) STATEMENT OF OPTIONS WRITTEN (Unaudited) (continued) Face Amount Covered by Contracts/ Number of Contracts a Value ($) Put Options: (continued) Markit iTraxx Europe Index Series 26, April 2017 @ 77.5 5,400,000 (16,276 ) Markit iTraxx Europe Index Series 26, May 2017 @ 350 1,600,000 (17,131 ) Deutsche Boerse AG German Stock Index, June 2017 @ 102 56 (87,233 ) EURO STOXX 50 Price EUR, June 2017 @ 2,900 73 (49,489 ) EURO STOXX 50 Price EUR, December 2017 @ 2,300 46 (19,019 ) FTSE 100 Index June 2017 @ 6,600 76 (112,818 ) FTSE 100 Index, March 2017 @ 6,000 58 (3,648 ) iShares MSCI Emerging Markets ETF, March 2017 @ 31 435 (1,958 ) Russell 2000 Index/Old, March 2017 @ 1,170 38 (12,236 ) S&P 500 Index, February 2017 @ 1,950 12 (1,260 ) S&P 500 Index, March 2017 @ 1,950 24 (5,280 ) S&P 500 Index, April 2017 @ 2,125 14 (28,980 ) S&P 500 Index, May 2017 @ 2,075 14 (30,240 ) Swiss Market Index, March 2017 @ 7,550 21 (4,239 ) Euro, March 2017 @ EUR 1.025 3,895,000 (5,857 ) Japanese Yen Cross Currency, March 2017 @ JPY 116 EUR 3,100,000 (30 ) Mexican Peso, May 2017 @ MXN 20 2,100,000 (27,266 ) South Korean Won, March 2017 @ KRW 1,125 4,000,000 (27,907 ) Total Options Written (premiums received $1,383,599) ) a Face amount stated in U.S. Dollars unless otherwise indicated. EUR—Euro NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the Board Members ("Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the NOTES Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. NOTES Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at January 31, 2017 is discussed below. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in foreign currencies, or as a substitute for an investment. The fund is subject to market risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value NOTES of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at January 31, 2017: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Euro, Expiring 2/13/2017 264,437 282,341 285,586 3,245 Barclays Bank Brazilian Real, Expiring 2/13/2017 3,600,000 1,129,543 1,138,663 9,120 Russian Ruble, Expiring 2/13/2017 66,900,000 1,073,534 1,108,715 35,181 Citigroup Colombian Peso, Expiring 2/13/2017 300,000,000 102,260 102,339 79 Romanian Leu, Expiring 2/13/2017 1,143,765 269,020 274,706 5,686 Goldman Sachs International Euro, Expiring 2/13/2017 793,786 844,975 857,269 12,294 Hungarian Forint, Expiring 2/13/2017 78,770,592 270,753 274,402 3,649 Mexican New Peso, Expiring 2/13/2017 17,235,923 783,843 825,068 41,225 South Korean Won, Expiring 2/13/2017 569,600,000 481,752 490,226 8,474 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) HSBC Brazilian Real, Expiring 2/13/2017 2,140,000 634,638 676,872 42,234 2/24/2017 4,480,000 1,404,433 1,413,518 9,085 British Pound, Expiring 2/22/2017 605,000 764,589 761,356 (3,233 ) 2/24/2017 4,751,551 5,877,589 5,979,740 102,151 4/7/2017 382,000 474,233 481,321 7,088 Chilean Peso, Expiring 2/13/2017 1,417,000,000 2,151,974 2,182,874 30,900 3/13/2017 367,000,000 566,140 564,332 (1,808 ) Colombian Peso, Expiring 2/13/2017 3,300,000,000 1,125,051 1,125,727 676 Euro, Expiring 2/13/2017 506,672 535,730 547,193 11,463 2/22/2017 480,000 515,090 518,550 3,460 2/24/2017 2,613,769 2,800,000 2,823,886 23,886 4/7/2017 3,343,000 3,580,934 3,619,902 38,968 Japanese Yen, Expiring 2/24/2017 1,315,578,126 11,630,000 11,658,450 28,450 Mexican New Peso, Expiring 2/13/2017 125,700,000 5,879,927 6,017,144 137,217 2/24/2017 30,890,020 1,436,603 1,476,544 39,941 Chinese Yuan Renminbi, Expiring 2/13/2017 9,600,000 1,393,910 1,403,346 9,436 2/24/2017 21,400,000 3,111,493 3,123,150 11,657 Polish Zloty, Expiring 2/13/2017 9,130,585 2,217,013 2,279,444 62,431 Romanian Leu, Expiring 2/13/2017 1,154,317 271,068 277,240 6,172 South African Rand, Expiring 2/13/2017 48,800,000 3,598,270 3,613,745 15,475 2/24/2017 39,654,190 2,935,377 2,931,246 (4,131 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) HSBC (continued) South Korean Won, Expiring 2/13/2017 1,316,000,000 1,119,761 1,132,615 12,854 Thai Baht, Expiring 2/14/2017 38,900,252 1,091,922 1,104,662 12,740 Turkish Lira, Expiring 2/13/2017 23,820,000 6,191,833 6,291,181 99,348 2/24/2017 5,326,342 1,404,363 1,402,884 (1,479 ) JP Morgan Chase Bank Brazilian Real, Expiring 2/13/2017 1,900,000 590,704 600,961 10,257 Peruvian New Sol, Expiring 2/13/2017 150,000 44,213 45,795 1,582 Russian Ruble, Expiring 2/13/2017 34,500,000 572,614 571,759 (855 ) UBS Euro, Expiring 2/13/2017 244,561 262,952 264,120 1,168 Sales: Bank of America Romanian Leu, Expiring 2/13/2017 1,190,000 282,340 285,810 (3,470 ) Barclays Bank Russian Ruble, Expiring 2/13/2017 104,000,000 1,713,166 1,723,563 (10,397 ) Citigroup Colombian Peso, Expiring 2/13/2017 1,920,800,000 652,113 655,241 (3,128 ) Euro, Expiring 2/13/2017 254,329 269,020 274,669 (5,649 ) Peruvian New Sol, Expiring 2/13/2017 2,030,000 613,942 619,758 (5,816 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Citigroup (continued) Turkish Lira, Expiring 2/13/2017 896,181 230,912 236,693 (5,781 ) Goldman Sachs International Chilean Peso, Expiring 2/13/2017 560,000,000 848,053 862,674 (14,621 ) Euro, Expiring 2/13/2017 252,600 270,753 272,802 (2,049 ) Hungarian Forint, Expiring 2/13/2017 244,150,000 844,975 850,510 (5,535 ) Japanese Yen, Expiring 2/1/2017 14,308,000 125,065 126,720 (1,655 ) HSBC Brazilian Real, Expiring 2/13/2017 4,500,000 1,369,649 1,423,329 (53,680 ) British Pound, Expiring 2/22/2017 665,000 826,744 836,863 (10,119 ) 2/24/2017 4,821,567 5,879,317 6,067,854 (188,537 ) 3/2/2017 4,900,000 6,129,959 6,167,168 (37,209 ) 4/7/2017 6,691,000 8,163,121 8,430,669 (267,548 ) Euro, Expiring 2/13/2017 5,391,598 5,714,248 5,822,794 (108,546 ) 2/22/2017 2,230,000 2,379,853 2,409,099 (29,246 ) 2/24/2017 2,803,635 2,989,578 3,029,016 (39,438 ) 4/7/2017 16,478,000 17,486,725 17,842,877 (356,152 ) Indonesian Rupiah, Expiring 2/13/2017 10,227,800,000 760,884 765,092 (4,208 ) Israeli Shekel Expiring 2/13/2017 125,470 32,660 33,294 (634 ) Japanese Yen, Expiring 2/24/2017 1,331,455,773 11,655,050 11,799,155 (144,105 ) Mexican New Peso, Expiring 2/13/2017 128,603,120 5,941,244 6,156,113 (214,869 ) 2/24/2017 30,890,020 1,400,000 1,476,544 (76,544 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) HSBC (continued) Chinese Yuan Renminbi, Expiring 2/13/2017 9,430,000 1,344,277 1,378,495 (34,218 ) 2/24/2017 60,300,000 8,727,747 8,800,278 (72,531 ) 3/13/2017 9,800,000 1,418,974 1,426,468 (7,494 ) Polish Zloty, Expiring 2/13/2017 9,117,115 2,209,168 2,276,081 (66,913 ) South African Rand, Expiring 2/13/2017 54,120,147 4,005,906 4,007,713 (1,807 ) 2/24/2017 39,654,190 2,906,374 2,931,246 (24,872 ) South Korean Won, Expiring 2/13/2017 569,690,000 473,086 490,304 (17,218 ) Swiss Franc, Expiring 2/22/2017 175,000 173,838 177,031 (3,193 ) Thai Baht, Expiring 2/14/2017 38,835,927 1,091,234 1,102,835 (11,601 ) Turkish Lira, Expiring 2/13/2017 15,408,383 4,081,111 4,069,560 11,551 2/24/2017 5,326,342 1,400,000 1,402,884 (2,884 ) 3/13/2017 7,520,000 1,931,551 1,971,213 (39,662 ) JP Morgan Chase Bank Brazilian Real, Expiring 2/24/2017 4,480,000 1,370,827 1,413,518 (42,691 ) Russian Ruble, Expiring 2/13/2017 12,750,000 211,935 211,302 633 Royal Bank of Canada Brazilian Real, Expiring 2/13/2017 6,740,090 2,091,763 2,131,859 (40,096 ) British Pound, Expiring 3/23/2017 1,320,516 1,640,000 1,663,152 (23,152 ) Euro, Expiring 3/2/2017 1,260,000 1,338,432 1,361,573 (23,141 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Royal Bank of Canada (continued) Chinese Yuan Renminbi, Expiring 3/23/2017 22,885,000 3,232,295 3,325,849 (93,554 ) Toronto Dominion Bank South African Rand, Expiring 2/13/2017 22,551,651 1,636,656 1,669,998 (33,342 ) UBS British Pound, Expiring 3/2/2017 170,000 209,736 213,963 (4,227 ) Malaysian Ringgit, Expiring 2/13/2017 11,160,000 2,496,086 2,517,757 (21,671 ) Peruvian New Sol, Expiring 2/13/2017 960,000 291,484 293,088 (1,604 ) Romanian Leu, Expiring 2/13/2017 1,100,000 262,951 264,194 (1,243 ) South Korean Won, Expiring 2/13/2017 1,315,990,000 1,129,557 1,132,607 (3,050 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a NOTES realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these agreements are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. The following summarizes open credit default swaps entered into by the fund at January 31, 2017: OTC Credit Default Swaps (Pay) Implied Upfront Receive Credit Premiums Unrealized Reference Notional Fixed Spread Market Value Received Appreciation Obligation ($) Amount($) 1 Rate (%) (%) 2 ($) (Paid) ($) (Depreciation) ($) Sales Contracts: 3 NOTES OTC Credit Default Swaps (continued) (Pay) Implied Upfront Receive Credit Premiums Unrealized Reference Notional Fixed Spread Market Value Received Appreciation Obligation ($) Amount($) 1 Rate (%) (%) 2 ($) (Paid) ($) (Depreciation) ($) Sales Contracts: 3 (continued) Barclays Bank International Lease Finance Corp, 8.25%, 12/15/2020 6/20/2022 † 1,200,000 1.00 149.02 215,242 206,213 9,029 Sky PLC, 6%, 5/21/2027 12/20/2021 † 700,000 1.00 71.79 11,275 2,917 8,358 BNP Paribas Indonesia Government International Bond, 5.875%, 3/13/2020 12/20/2021 † 1,000,000 1.00 149.71 (21,427 ) (35,402 ) 13,975 Credit Suisse International ROLLS-ROYCE PLC, 6.75%, 4/30/2019 12/20/2021 † 600,000 1.00 115.22 (3,934 ) (3,911 ) (23 ) Rolls-Royce PLC, 6.75%, 4/30/2019 12/20/2020 † 50,000 1.00 94.41 182 (1,213 ) 1,395 Rolls-Royce PLC, 6.75%, 4/30/2019 12/20/2020 † 50,000 1.00 94.41 183 (1,359 ) 1,542 Telecom Italia SpA/Milano, 5.375%, 1/29/2019 6/20/2022 † 300,000 1.00 246.3 (23,507 ) (22,840 ) (667 ) Telecom Italia SpA/Milano, 5.375%, 1/29/2019 6/20/2022 † 300,000 1.00 246.3 (23,503 ) (22,562 ) (941 ) Goldman Sachs International NOTES OTC Credit Default Swaps (continued) (Pay) Implied Upfront Receive Credit Market Premiums Unrealized Reference Notional Fixed Spread Value Received Appreciation Obligation ($) Amount($) 1 Rate (%) (%) 2 ($) (Paid) ($) (Depreciation) ($) Sales Contracts: 3 (continued) Goldman Sachs International (continued) Williams Cos Inc/The, 7.5%, 1/15/2031 12/20/2021 † 240,000 1.00 179.99 (8,259 ) (10,518 ) 2,259 Wind Acquisition Finance SA, 7%, 4/23/2021 12/20/2021 † 700,000 5.00 305.15 71,315 67,938 3,377 Purchased Contracts: 4 BNP Paribas Markit CDX Emerging Market Index Series 26 12/20/2021 † 2,700,000 1.00 236.47 158,775 195,771 (36,996 ) Telia Co AB, 4.25%, 2/18/2020 12/20/2021 † 800,000 1.00 53.21 (20,774 ) (19,758 ) (1,016 ) Valeo SA, 3.25%, 1/22/2024 6/20/2021 † 250,000 1.00 48.39 (6,459 ) (2,595 ) (3,864 ) Vodafone Group PLC, 5%, 6/4/2018 12/20/2021 † 730,000 1.00 86.42 (6,141 ) (6,135 ) (6 ) Citigroup Markit CDX Emerging Market Index Series 26 12/20/2021 † 2,700,000 1.00 236.47 158,775 180,241 (21,466 ) credit suisse international Casino Guichard Perrachon SA, 4.407%, 8/6/2019 12/20/2021 † 500,000 1.00 219.13 29,183 40,951 (11,768 ) NOTES OTC Credit Default Swaps (continued) (Pay) Implied Upfront Receive Credit Premiums Unrealized Reference Notional Fixed Spread Market Value Received Appreciation Obligation ($) Amount($) 1 Rate (%) (%) 2 ($) (Paid) ($) (Depreciation) ($) Purchased Contracts: 4 (continued) Credit Suisse International (continued) CNH Industrial Finance Europe SA, 6.25%, 3/9/2018 12/20/2021 † 400,000 5.00 196.98 (64,013 ) (57,089 ) (6,924 ) CNH Industrial Finance Europe SA, 6.25%, 3/9/2018 12/20/2021 † 200,000 5.00 196.98 (32,007 ) (28,545 ) (3,462 ) CNH Industrial Finance Europe SA, 6.25%, 3/9/2018 12/20/2021 † 200,000 5.00 196.98 (32,006 ) (28,434 ) (3,572 ) Valeo SA, 3.25%, 1/22/2024 12/20/2020 † 50,000 1.00 40.78 (1,317 ) 271 (1,588 ) Valeo SA, 3.25%, 1/22/2024 12/20/2020 † 150,000 1.00 40.78 (3,950 ) (172 ) (3,778 ) Vivendi SA, 4.875%, 12/2/2019 6/20/2022 † 300,000 1.00 70.78 (5,443 ) (5,035 ) (408 ) Vivendi SA, 4.875%, 12/2/2019 6/20/2022 † 300,000 1.00 70.78 (5,446 ) (4,926 ) (520 ) Goldman Sachs International FREEPORT- MCMORAN INC 12/20/2021 † 135,000 0.00 305.05 11,961 15,521 (3,560 ) Bank of China Ltd/Hong Kong, 3.125%, 1/23/2019 12/20/2020 † 380,000 1.00 102.81 (56 ) 11,995 (12,051 ) NOTES OTC Credit Default Swaps (continued) (Pay) Implied Upfront Receive Credit Premiums Unrealized Reference Notional Fixed Spread Market Value Received Appreciation Obligation ($) Amount($) 1 Rate (%) (%) 2 ($) (Paid) ($) (Depreciation) ($) Purchased Contracts: 4 (continued) Goldman Sachs International (continued) Bank of China Ltd/Hong Kong, 3.125%, 1/23/2019 6/20/2021 † 200,000 1.00 119.65 1,395 3,992 (2,597 ) Freeport-McMoRan Inc, 3.55%, 3/1/2022 12/20/2021 † 135,000 1.00 305.05 11,961 16,623 (4,662 ) Freeport-McMoRan Inc, 3.55%, 3/1/2022 12/20/2021 † 130,000 1.00 305.05 11,518 15,383 (3,865 ) Valeo SA, 3.25%, 1/22/2024 12/20/2020 † 50,000 1.00 40.78 (1,317 ) 170 (1,487 ) JP Morgan Chase Bank Macy's Retail Holdings Inc, 3.45%, 1/15/2021 12/20/2021 † 250,000 1.00 224.79 13,740 13,177 563 Gross Unrealized Appreciation Gross Unrealized Depreciation ) † Expiration Date 1 The maximum potential amount the fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of the swap agreement. 2 Implied credit spreads, represented in absolute terms, utilized in determining the market value as of the period end, serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default for the credit derivative. The credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement. Wider credit spreads represent a deterioration of the referenced entity's credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. A credit spread identified as “Defaulted”), indicates a credit event has occurred for the referenced entity. Credit spreads are unaudited. 3 If the fund is a seller of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the reference obligation or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. 4 If the fund is a buyer of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) receive from the seller of protection an amount equal to the notional amount of the swap and deliver the reference obligation or (ii) receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. NOTES GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. All required disclosures have been made and are incorporated within the current period as part of the Notes to the Statement of Investments and disclosures within this Note. Total Return Swaps : Total return swaps involve commitments to pay interest in exchange for a market-linked return based on a notional principal amount. To the extent the total return of the security or index underlying the transaction exceeds or falls short of the specific reference entity, the fund either receives a payment from or makes a payment to the counterparty, respectively. Total return swaps are subject to general market risk, liquidity risk, counterparty risk and credit risk. This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Receive 114,843 BELLWAY PLC Bank of America 10/17/2017 49 Market Tech Receive 70,021 Holdings Ltd Bank of America 10/17/2017 (7,150 ) WM MORRISON Receive 230,503 SUPERMARKETS PLC Bank of America 10/17/2017 (1,886 ) Cerved Information Receive 61,582 Solutions SpA Bank of America 10/17/2017 (1,791 ) Receive 515,530 Adecco Group AG Bank of America 10/17/2017 125,972 Atresmedia Corp de Medios de Receive 652,110 Comunicacion SA Bank of America 10/17/2017 69,654 Aberdeen Asset Receive 235,329 Management PLC Bank of America 10/17/2017 1,938 Receive 1,507,495 ASML Holding NV Bank of America 10/17/2017 300,642 Receive 249,582 ASOS PLC Bank of America 10/17/2017 14,149 Aberdeen Asset Receive 66,742 Management PLC Bank of America 10/17/2017 164 Receive 133,940 Beiersdorf AG Bank of America 10/17/2017 1,899 Receive 1,534,304 Continental AG Bank of America 10/17/2017 18,042 Countryside Receive 360,856 Properties PLC Bank of America 10/17/2017 8,672 Receive 340,141 Euler Hermes Group Bank of America 10/17/2017 24,186 NOTES OTC Total Return Swaps (continued) Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) EURO STOXX 50 Index Dividend Receive 2,316,690 Futures Bank of America 12/15/2017 66,184 EURO STOXX 50 Index Dividend Receive 1,167,665 Futures Bank of America 12/21/2018 105,603 EURO STOXX 50 Index Dividend Receive 699,100 Futures Bank of America 12/20/2019 94,673 Receive 1,687,471 Eurofins Scientific SE Bank of America 10/17/2017 (1,346 ) FTSE 100 Index Dividend Future Receive 438,074 December 2018 Bank of America 12/21/2018 25,686 Receive 442,498 Prudential PLC Bank of America 10/17/2017 28,290 Receive 222,917 ASML Holding NV Bank of America 10/17/2017 (5,597 ) Receive 238,750 3i Group PLC Bank of America 10/17/2017 (9,536 ) Receive 157,491 Ladbrokes PLC Bank of America 10/17/2017 (19,321 ) Receive 330,826 Deutsche Boerse AG Bank of America 10/17/2017 16,443 Receive 340,790 Nexity SA Bank of America 10/17/2017 (3,294 ) Receive 284,789 Smiths Group PLC Bank of America 10/17/2017 (298 ) Receive 92,427 Rio Tinto PLC Bank of America 10/17/2017 39,609 Receive 124,477 Saga PLC Bank of America 10/17/2017 (11,094 ) Receive 40,890 Serco Group PLC Bank of America 10/17/2017 3,615 Receive 633,750 Severn Trent PLC Bank of America 10/17/2017 (6,655 ) Sherborne Investors Receive 631,638 Guernsey B Ltd Bank of America 10/17/2017 68,417 Receive 251,436 Henkel AG & Co KGaA Bank of America 10/17/2017 44,192 Ultra Electronics Receive 159,526 Holdings PLC Bank of America 10/17/2017 (4,989 ) Receive 1,642,436 Vivendi SA Bank of America 10/17/2017 (111,413 ) Receive 1,008,642 Wendel SA Bank of America 10/17/2017 39,255 Receive 425,714 Cobham PLC Bank of America 10/17/2017 14,945 Receive 515,695 Worldpay Group PLC Bank of America 10/17/2017 10,670 Receive 180,350 WPP PLC Bank of America 10/17/2017 41,374 Receive 347,394 Zumtobel Group AG Bank of America 10/17/2017 (10,833 ) Pay 114,421 PERSIMMON PLC Bank of America 10/17/2017 (1,562 ) Pay 142,700 GKN PLC Bank of America 10/17/2017 1,620 Pay 115,941 Tate & Lyle PLC Bank of America 10/17/2017 (1,295 ) Pay 68,112 Playtech Plc Bank of America 10/17/2017 175 Pay 1,016,501 Bureau Veritas SA Bank of America 10/17/2017 8,152 Pay 115,448 GKN PLC Bank of America 10/17/2017 (1,380 ) NOTES OTC Total Return Swaps (continued) Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Pay 358,157 Enagas SA Bank of America 10/17/2017 37,617 Royal Dutch Shell Pay 285,146 PLC Bank of America 10/17/2017 2,871 FTSE 350 General Pay 237,554 Retailers Index Bank of America 10/17/2017 9,821 FTSE 350 Travel & Pay 243,481 Leisure Index Bank of America 10/17/2017 (9,478 ) Pay 1,156,850 Hammerson PLC Bank of America 10/17/2017 18,167 Pay 252,084 Hannover Rueck SE Bank of America 10/17/2017 (15,657 ) Pay 165,048 Halfords Group PLC Bank of America 10/17/2017 (3,088 ) Pay 294,888 L'Oreal SA Bank of America 10/17/2017 (3,051 ) Mediclinic Pay 137,075 International PLC Bank of America 10/17/2017 9,608 Veolia Pay 291,514 Environnement SA Bank of America 10/17/2017 11,135 Pay 58,932 Experian PLC Bank of America 10/17/2017 (15,025 ) Pay 60,156 Whitbread PLC Bank of America 10/17/2017 (5,895 ) Pay 1,149,785 SGS SA Bank of America 10/17/2017 7,139 Pay 261,458 Swiss Re AG Bank of America 10/17/2017 (9,619 ) Pay 246,766 TESCO PLC Bank of America 10/17/2017 16,664 Royal Dutch Shell Pay 156,258 PLC Bank of America 10/17/2017 (4,278 ) Royal Dutch Shell Pay 459,065 PLC Bank of America 10/17/2017 18,986 Pay 122,392 Countrywide PLC Bank of America 10/17/2017 3,856 Receive 69,303 Playtech Plc Barclays Bank 1/11/2018 200 Receive 201,798 Roche Holding AG Barclays Bank 1/11/2018 (11,282 ) Cerved Information Receive 175,614 Solutions SpA Barclays Bank 1/11/2018 (509 ) Rathbone Brothers Receive 470,262 PLC Barclays Bank 1/11/2018 (4,441 ) Aberdeen Asset Receive 240,670 Management PLC Barclays Bank 1/11/2018 (12,881 ) Barratt Receive 233,277 Developments PLC Barclays Bank 1/11/2018 (5,284 ) Great Portland Receive 377,281 Estates PLC Barclays Bank 1/11/2018 (15,391 ) Receive 218,225 Shire PLC Barclays Bank 1/11/2018 (896 ) Receive 178,810 CRH PLC Barclays Bank 1/11/2018 (5,304 ) Workspace Group Receive 376,973 PLC Barclays Bank 1/11/2018 33,822 Receive 245,391 Cie de Saint-Gobain Barclays Bank 1/11/2018 (18,118 ) Receive 128,997 RPC Group PLC Barclays Bank 1/11/2018 (3,665 ) Receive 86,612 Adecco Group AG Barclays Bank 1/11/2018 (6,487 ) NOTES OTC Total Return Swaps (continued) Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Receive 404,200 Continental AG Barclays Bank 1/11/2018 15,937 Cerved Information Receive 361,333 Solutions SpA Barclays Bank 1/11/2018 6,026 Cerved Information Receive 146,270 Solutions SpA Barclays Bank 1/11/2018 (5,689 ) Receive 176,245 DS Smith PLC Barclays Bank 1/11/2018 (2,631 ) Micro Focus Receive 470,166 International PLC Barclays Bank 1/11/2018 (22,763 ) B&M European Value Receive 132,402 Retail SA Barclays Bank 1/11/2018 338 Babcock International Group Receive 56,238 PLC Barclays Bank 1/11/2018 1,606 Anheuser-Busch Receive 452,709 InBev SA/NV/old Barclays Bank 1/11/2018 38,962 Receive 373,962 Rheinmetall AG Barclays Bank 1/11/2018 (12,150 ) Receive 345,674 RPC Group PLC Barclays Bank 1/11/2018 273 Receive 936,899 Schroders PLC Barclays Bank 1/11/2018 (39,161 ) Receive 278,924 Anglo American PLC Barclays Bank 1/11/2018 (22,743 ) Receive 539,708 Leonardo SpA Barclays Bank 1/11/2018 (5,148 ) B&M European Value Receive 77,413 Retail SA Barclays Bank 1/11/2018 (9,201 ) Receive 209,855 Vivendi SA Barclays Bank 1/11/2018 (22,404 ) Receive 238,934 Shire PLC Barclays Bank 1/11/2018 (5,691 ) Marks &Spencer Pay 524,883 Group PLC Barclays Bank 1/11/2018 11,724 Pay 234,592 WPP PLC Barclays Bank 1/11/2018 5,042 Pay 176,537 Glencore PLC Barclays Bank 1/11/2018 (6,219 ) Cerved Information Pay 70,180 Solutions SpA Barclays Bank 1/11/2018 2,649 Pay 3,274,152 FTSE 250 Index Barclays Bank 1/11/2018 55,415 FTSE UK Mid Cap Pay 1,443,183 Tradable Plus Index Barclays Bank 1/11/2018 23,309 Pay 139,092 Anglo American PLC Barclays Bank 1/11/2018 1,033 Pay 213,835 GlaxoSmithKline PLC Barclays Bank 1/11/2018 9,102 Pay 78,392 Roche Holding AG Barclays Bank 1/11/2018 (5,989 ) Workspace Group Pay 511,111 PLC Barclays Bank 1/11/2018 (53,777 ) Pay 286,705 CRH PLC Barclays Bank 1/11/2018 (19,185 ) Howden Joinery Pay 119,582 Group PLC Barclays Bank 1/11/2018 3,410 Pay 426,000 Rheinmetall AG Barclays Bank 1/11/2018 2,558 Cerved Information Pay 157,637 Solutions SpA Barclays Bank 1/11/2018 4,036 Pay 1,047,500 Schroders PLC Barclays Bank 1/11/2018 43,861 NOTES OTC Total Return Swaps (continued) Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Pay 846,540 RPC Group PLC Barclays Bank 1/11/2018 8,376 STOXX Europe 600 Automobiles &Parts Pay 654,519 Price EUR Barclays Bank 1/11/2018 22,377 STOXX Europe600 Industrial Goods & Pay 1,223,232 Services Price EUR Barclays Bank 1/11/2018 8,814 Pay 260,450 RPC Group PLC Barclays Bank 1/11/2018 2 Pay 272,419 SGS SA Barclays Bank 1/11/2018 (13,990 ) LAND SECURITIES JP Morgan Chase Receive 229,567 GROUP PLC Bank 11/6/2017 (2,060 ) Rolls-Royce Holdings JP Morgan Chase Receive 332,155 PLC Bank 11/6/2017 34,955 JP Morgan Chase Receive 151,856 SSE PLC Bank 11/6/2017 (9,161 ) JP Morgan Chase Receive 942,673 Ferrari NV Bank 11/6/2017 27,919 JP Morgan Chase Receive 739,167 Diageo PLC Bank 11/6/2017 29,306 JP Morgan Chase Receive 55,250 DS Smith PLC Bank 11/6/2017 7,829 JP Morgan Chase Receive 1,396,785 BAE Systems PLC Bank 11/6/2017 57,974 Fiat Chrysler JP Morgan Chase Receive 634,872 Automobiles NV Bank 11/6/2017 13,059 JP Morgan Chase Receive 416,073 Buzzi Unicem SpA Bank 6/26/2017 (18,284 ) Cerved Information JP Morgan Chase Receive 116,324 Solutions SpA Bank 11/6/2017 483 Workspace Group JP Morgan Chase Receive 122,807 PLC Bank 6/26/2017 9,623 Provident Financial JP Morgan Chase Receive 355,944 PLC Bank 11/6/2017 (13,471 ) JP Morgan Chase Receive 102,603 TUI AG Bank 11/6/2017 (4,510 ) JP Morgan Chase Receive 77,507 Swiss Re AG Bank 11/6/2017 (6,813 ) JP Morgan Chase Receive 2,182,026 Cie de Saint-Gobain Bank 11/6/2017 105,126 JP Morgan Chase Receive 299,255 Sage Group PLC/The Bank 11/6/2017 3,478 Reckitt Benckiser JP Morgan Chase Receive 220,651 Group PLC Bank 11/6/2017 (26,497 ) JP Morgan Chase Receive 242,183 SSE PLC Bank 11/6/2017 70,862 Micro Focus JP Morgan Chase Receive 424,553 International PLC Bank 11/6/2017 120,093 JP Morgan Chase Receive 196,062 Vodafone Group PLC Bank 11/6/2017 39,069 JP Morgan Chase Pay 365,695 Leonardo SpA Bank 11/6/2017 (44,562 ) NOTES OTC Total Return Swaps (continued) Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) JP Morgan Chase Pay 161,930 BAE Systems PLC Bank 11/6/2017 (14,913 ) EURO STOXX Personal & Household Goods JP Morgan Chase Pay 2,060,952 Price EUR Bank 11/6/2017 (88,231 ) EURO STOXX Telecommunications JP Morgan Chase Pay 144,869 Price EUR Bank 11/6/2017 (12,458 ) JP Morgan Chase Pay 104,851 FTSE 250 Index Bank 11/6/2017 (5,066 ) JP Morgan Chase Pay 617,392 LafargeHolcim Ltd Bank 11/6/2017 (106,944 ) Cerved Information JP Morgan Chase Pay 2,013,995 Solutions SpA Bank 11/6/2017 (277,883 ) Electra Private Equity JP Morgan Chase Pay 262,949 PLC Bank 11/6/2017 25,566 Marks &Spencer JP Morgan Chase Pay 105,779 Group PLC Bank 6/26/2017 (4,668 ) JP Morgan Chase Pay 507,473 Experian PLC Bank 11/6/2017 (2,611 ) JP Morgan Chase Pay 668,943 Unibail-Rodamco SE Bank 11/6/2017 50,251 Telecom Italia JP Morgan Chase Pay 2,032,056 SpA/Milano Bank 11/6/2017 (103,999 ) S&P 500 Biotechnology Index Sub Industry Index JP Morgan Chase Pay 131,351 GICS Level 4 Bank 11/6/2017 2,141 B&M European Value JP Morgan Chase Pay 71,806 Retail SA Bank 11/6/2017 2,119 STOXX Europe 600 Food &Beverage JP Morgan Chase Pay 314,227 Price EUR Bank 11/6/2017 (3,055 ) STOXX Europe 600 JP Morgan Chase Pay 1,584,263 Media Price EUR Bank 11/6/2017 (88,841 ) Morgan Stanley Receive 91,038 FINECOBANK SPA Capital Services 6/26/2017 (2,723 ) Morgan Stanley Receive 343,880 LINDE AG Capital Services 6/26/2017 (13,910 ) Babcock International Group Morgan Stanley Receive 138,409 PLC Capital Services 6/26/2017 2,809 Morgan Stanley Receive 170,457 Thales SA Capital Services 6/26/2017 (1,216 ) Morgan Stanley Receive 183,990 Intertek Group PLC Capital Services 6/26/2017 9,026 Anheuser-Busch Morgan Stanley Receive 337,796 InBev SA/NV/old Capital Services 6/26/2017 (8,260 ) Morgan Stanley Receive 200,448 Wienerberger AG Capital Services 6/26/2017 5,604 Mediaset Espana Morgan Stanley Receive 413,828 Comunicacion SA Capital Services 6/26/2017 (46,459 ) NOTES OTC Total Return Swaps (continued) Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Morgan Stanley Receive 595,233 Dassault Aviation SA Capital Services 6/26/2017 (7,322 ) Morgan Stanley Receive 400,685 Ferrovial SA Capital Services 6/26/2017 7,697 Royal Dutch Shell Morgan Stanley Receive 279,522 PLC Capital Services 6/26/2017 34 Abertis Morgan Stanley Receive 180,224 Infraestructuras SA Capital Services 6/26/2017 9,905 Anheuser-Busch Morgan Stanley Receive 1,684,826 InBev SA/NV/old Capital Services 6/26/2017 11,294 Cerved Information Morgan Stanley Receive 482,253 Solutions SpA Capital Services 6/26/2017 7,945 Morgan Stanley Receive 1,126,589 Eurofins Scientific SE Capital Services 6/26/2017 (43,168 ) Morgan Stanley Pay 75,608 POSTE ITALIA Capital Services 6/26/2017 1,586 Ladbrokes Coral Morgan Stanley Pay 71,789 Group PLC Capital Services 6/26/2017 3,759 Mediaset Espana Morgan Stanley Pay 140,376 Comunicacion SA Capital Services 6/26/2017 1,256 Banco Bilbao Vizcaya Morgan Stanley Pay 114,010 Argentaria SA Capital Services 6/26/2017 5,043 Morgan Stanley Pay 99,998 ASOS PLC Capital Services 6/26/2017 2,926 Morgan Stanley Pay 135,814 Cobham PLC Capital Services 6/26/2017 5,612 Morgan Stanley Pay 580,978 Dassault Aviation SA Capital Services 6/26/2017 2,386 Royal Dutch Shell Morgan Stanley Pay 231,221 PLC Capital Services 6/26/2017 (133 ) Morgan Stanley Pay 42,556 Henkel AG & Co KGaA Capital Services 6/26/2017 (1,304 ) Royal Dutch Shell Morgan Stanley Pay 192,226 PLC Capital Services 6/26/2017 7,938 Morgan Stanley Pay 275,593 Pernod Ricard SA Capital Services 6/26/2017 (7,256 ) Infineon Morgan Stanley Pay 336,080 Technologies AG Capital Services 6/26/2017 20,585 Gross Unrealized Appreciation Gross Unrealized Depreciation ) At January 31, 2017, accumulated net unrealized appreciation on investments was $514,662, consisting of $2,384,198 gross unrealized appreciation and $1,869,536 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTES Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BNY Mellon Absolute Insight Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 By: /s/ James Windels James Windels Treasurer Date: March 14, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
